Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-21-00114-CV

                                           Zulema GARZA,
                                               Appellant

                                                   v.

  Zulema J. GARZA, Jose Juan Garza, III, Andres Garza, Alejandro Garza, and Gabriel Garza,
                                         Appellees

                      From the 49th Judicial District Court, Webb County, Texas
                               Trial Court No. 2020-CVK-002209-D1
                                Honorable Joe Lopez, Judge Presiding

PER CURIAM

Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: September 29, 2021

DISMISSED FOR WANT OF PROSECUTION

           This is an accelerated appeal of an order granting a temporary injunction. See TEX. R. APP.

P. 28.1(a); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4). Appellant’s brief was originally

due June 23, 2021 and was not filed. On July 15, 2021, appellant filed a motion requesting an

extension of time until July 30, 2021 to file her brief, which we granted. On July 30, 2021,

appellant filed a brief she referred to as “incomplete,” along with a motion requesting a two-week

extension of time to file the remaining portions of her brief. We again granted appellant’s motion

for extension of time and ordered her to file her brief by August 19, 2021. In our order, we
                                                                                      04-21-00114-CV


cautioned appellant, who is pro se, that her brief must comply with the Texas Rules of Appellate

Procedure and that a non-compliant brief was subject to being stricken by the court.

       On August 23, 2021, appellant filed a brief. On August 25, 2021, we struck appellant’s

brief for failure to comply with the Texas Rules of Appellate Procedure, and we ordered appellant

to file an amended brief by September 14, 2021. Our order stated, “If appellant does not file an

amended brief that complies with the Texas Rules of Appellate Procedure by the date stated in this

order, we will dismiss this appeal for want of prosecution.” See TEX. R. APP. P. 38.8(a)(1), 42.3(b).

       Appellant did not file an amended brief in accordance with our August 25 order. Instead,

she requested an additional one-month extension of time to file her brief. On September 16, 2021,

appellees filed a motion to dismiss this appeal on the grounds that appellant did not comply with

our August 25 order. See id. R. 42.3(c).

       Because appellee did not timely file an amended brief, we dismiss this appeal for want of

prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b). Appellees’ motion to dismiss and appellant’s

motion for extension of time are denied as moot.

                                                   PER CURIAM




                                                -2-